Citation Nr: 0322754	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-18 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for alleged additional disability of the 
cervical spine resulting from VA surgical treatment.  

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for alleged additional disability of the 
right hip resulting from VA surgical treatment.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board issued a decision in February 2000 in which it 
denied compensation under the provisions of 38 U.S.C.A. § 
1151 for alleged additional disability resulting from VA 
surgical treatment.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to VA's motion, in a January 2001 Order, the Court 
vacated the Board decision and remanded the matter to the 
Board.  In September 2001, the Board remanded the case to the 
RO for additional development and compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), which has been accomplished.  The 
case has been returned to the Board.  


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151, as listed above.  Specifically, it 
secured records from the Social Security Administration.  
However, following completion of development but before the 
case came before the Board for final appellate review, the 
U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals) invalidated 38 C.F.R. 
§ 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  It found that the 
regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence when it was not considered by the 
Agency of Original Jurisdiction (AOJ) and when no waiver of 
AOJ consideration was obtained, which was inconsistent with 
the statute.  Because of this Court action, the Board has no 
jurisdiction to adjudicate this appeal prior to consideration 
of the new evidence by the RO.  A remand is required in order 
to accomplish RO consideration.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the claim of 
entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for 
alleged additional disability of the 
cervical spine and of the right hip 
resulting from VA surgical treatment, to 
include consideration of all evidence 
received since the RO's certification of 
the appeal to the Board in October 2002.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


